NO. 07-04-0400-CR

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL D

                                         JUNE 30, 2005

                             ______________________________

                                 ROY BOSWELL, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE
                           _________________________________

                 FROM THE 114TH DISTRICT COURT OF SMITH COUNTY;

            NO. 241-1410-00; HONORABLE CYNTHIA STEVENS KENT, JUDGE
                         _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


                                  MEMORANDUM OPINION


       Appellant Roy Lee Boswell appeals from an order revoking his community

supervision and sentencing him to eight years confinement in the Texas Department of

Criminal Justice Institutional Division and a fine. The certification of appeal executed by

the trial court does not disclose that he has a right to appeal from the order; rather it states

that he waived same. By letter dated June 9, 2005, this court notified appellant of this

circumstance and that the appeal was subject to dismissal. The court also requested that



       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
he supply us with an amended certification illustrating that he has a right to appeal from the

order or inform us why we should continue the appeal. This was to be done by June 24,

2005. That deadline lapsed and we received neither a response nor amended certification.

Thus, we dismiss this appeal. See TEX . R. APP . P. 25.2(d) (requiring that the appeal be

dismissed if a certification showing that the defendant has a right to appeal has not been

made part of the record).


       Accordingly, this appeal is dismissed.




                                           James T. Campbell
                                                Justice


Do not publish.




                                              2